              IN THE DISTRICT COURT OF THE UNITED STATES
                  FOR THE DISTRICT OF SOUTH CAROLINA
                          CHARLESTON DIVISION


UNITED STATES OF AMERICA               Criminal No: 2:18-1017

         v.
                                                PLEA AGREEMENT
JALISA THOMPSON

                          General Provisions


     This PLEA AGREEMENT is made this
                                           15    day of

2019, between the United States of America, as represented by

United States Attorney SHERRI A. LYDON, Assistant United States

Attorney Rhett DeHart; the Defendant, JALISA THOMPSON, and

Defendant's attorney, Pam J. Polzin.

     IN CONSIDERATION of the mutual promises made herein, the

parties agree as follows:

1.   The Defendant agrees to plead guilty to Count 3 of the

     Indictment now pending, which charges "Conspiracy to Commit

     Money Laundering," a violation of Title 18, United States

     Code, § 1956(h).    In order to sustain its burden of proof,

     the Government is required to prove the following: From in

     or about February 2016 through January 2018, in the

     District of South Carolina, the Defendant (1)        knowingly and

     willfully conspired with others;    (2) to conduct financial

     transactions affecting interstate commerce;     (3) that

     involved the proceeds of specified unlawful activities;        (4)

                                  1
     knowing that the proceeds involved in the financial

     transactions represented the proceeds of some form of

     unlawful activity; and (5) further knowing the transactions

     were designed in part to conceal and disguise the nature,

     location, source, ownership, and control of the property.

     MAXIMUM PENALTY

     The maximum penalty for this offense is 20 years

     imprisonment, a $250,000 fine, 3 years Supervised Release,

     and a $100 Special Assessment

2.   The Defendant understands and agrees that monetary

     penalties [i.e., special assessments, restitution, fines

     and other payments required under the sentence] imposed by

     the Court are due immediately and subject to enforcement by

     the United States as civil judgments, pursuant to 18 USC§

     3613.   The Defendant also understands that payments made in

     accordance with installment schedules set by the Court are

     minimum payments only and do not preclude the government

     from seeking to enforce the judgment against other assets

     of the defendant at any time, as provided in 18 USC§§

     3612, 3613 and 3664(m).   The Defendant further agrees to

     enter into the Bureau of Prisons Inmate Financial Repayment

     Program if sentenced to a term of incarceration with an

     unsatisfied monetary penalty.   The Defendant further




                                 2
understands that any monetary penalty imposed is not

dischargeable in bankruptcy.

    A.    Special Assessment: Pursuant to 18 U.S.C. §3013,

          the Defendant must pay a special assessment of

          $100.00 for each felony count for which she is

          convicted.   This special assessment must be paid

          at or before the time of the guilty plea hearing,

          or during participation in the Bureau of Prisons

          Inmate Financial Repayment Program if this plea

          results in incarceration.

     B.   Restitution: The Defendant agrees to make full

          restitution under 18 U.S.C. § 3556 in an amount

          to be determined by the Court at the time of

          sentencing, which amount is not limited to the

          count to which the Defendant pled guilty, but

          will include restitution to each and every

          identifiable victim who may have been harmed by

          her scheme or pattern of criminal activity,

          pursuant to 18 U.S.C. § 3663.   The Defendant

          agrees to cooperate fully with the Government in

          identifying all victims.

     C.   Fines: The Defendant understands that the Court

          may impose a fine pursuant to 18 U.S.C. §§ 3571

          and 3572.

                            3
3.   Provided the Defendant complies with all the terms of this

     Agreement, the United States agrees to move to dismiss the

     remaining counts of the Indictment at sentencing. The

     Defendant understands that the Court may consider these

     dismissed counts as relevant conduct pursuant to §1B1.3 of

     the United States Sentencing Guidelines.

4.   The Defendant understands that the obligations of the

     Government within the Plea Agreement are expressly

     contingent upon the Defendant's abiding by federal and

     state laws and complying.with any bond executed in this

     case.     In the event that the Defendant fails to comply with

     any of the provisions of this Agreement, either express or

     implied, the Government will have the right, at its sole

     election, to void all of its obligations under this

     Agreement and the Defendant will not have any right to

     withdraw her plea of guilty to the offense(s) enumerated

     herein.

5.   The Defendant agrees to be fully truthful and forthright

     with federal, state and local law enforcement agencies by

     providing full, complete and truthful information about all

     criminal activities about which she has knowledge.        The

     Defendant must provide full,      complete and truthful

     debriefings about these unlawful activities and must fully

     disclose and provide truthful information to the Government

                                   4
including any books, papers, or documents or any other

items of evidentiary value to the investigation.     The

Defendant must also testify fully and truthfully before any

grand juries and at any trials or other proceedings if

called upon to do so by the Government, subject to

prosecution for perjury for not testifying truthfully.     The

failure of the Defendant to be fully truthful and

forthright at any stage will, at the sole election of the

Government, cause the obligations of the Government within

this Agreement to become null and void.   Further, it is

expressly agreed that if the obligations of the Government

within this Agreement become null and void due to the lack

of truthfulness on the part of the Defendant, the Defendant

understands that:

     A.   the Defendant will not be permitted to withdraw

          her plea of guilty to the offenses described

          above;

     B.   all additional charges known to the Government

          may be filed in the appropriate district;

     C.   the Government will   argue for a maximu~ sentence

          for the offense to which the Defendant has

          pleaded guilty; and

     D.   the Government will use any and all information

          and testimony provided by the Defendant pursuant

                           5
               to this Agreement, or any prior proffer

               agreements, in the prosecution of the Defendant

               of all charges.

6.   The Government agrees that any self-incriminating

     information provided by the Defendant as a result of the

     cooperation required by this Agreement, although available

     to the Court, will not be used against the Defendant in

     determining the Defendant's applicable guideline range for

     sentencing pursuant to the U.S. Sentencing Commission

     Guidelines.   The provisions of this paragraph shall not be

     applied to restrict any such information:

          A.   known to the Government prior to the date of this

               Agreement;

          B.   concerning the existence of prior convictions and

               sentences;

          C.   in a prosecution for perjury or giving a false

               statement; or

          D.   in the event the Defendant breaches any of the

               terms of the Plea Agreement.

          E.   used to rebut any evidence or arguments offered

               by or on behalf of the Defendant (including

               arguments made or issues raised sua sponte by the

               District Court) at any stage of the criminal




                                 6
                 prosecution (including bail, trial, and

                 sentencing).

7.   Provided the Defendant cooperates pursuant to the

     provisions of this Plea Agreement, and that cooperation is

     deemed by the Government as providing substantial

     assistance in the investigation or prosecution of another

     person, the Government agrees to move the Court for a

     downward departure or reduction of sentence pursuant to

     United States Sentencing Guidelines §5Kl.1, Title 18,

     United States Code, § 3553(e) or Federal Rule of Criminal

     Procedure 35(b).    Any such motion by the Government is not

     binding upon the Court, and should the Court deny the

     motion, the Defendant will have no right to withdraw her

     plea.

8.   The Defendant represents to the Court that she has met with

     her attorney on a sufficient number of occasions and for a

     sufficient period of time to discuss the Defendant's case

     and receive advice; that the Defendant has been truthful

     with her attorney and related all information of which the

     Defendant is aware pertaining to the case; that the

     Defendant and her attorney have discussed possible

     defenses,   if any, to the charges in the Indictment

     including the existence of any exculpatory or favorable

     evidence or witnesses, discussed the Defendant's right to a

                                  7
     public trial by jury or by the Court, the right to the

     assistance of counsel throughout the proceedings, the right

     to call witnesses in the Defendant's behalf and compel

     their attendance at trial by subpoena, the right to

     confront and cross-examine the government's witnesses, the

     Defendant's right to testify in her own behalf, or to

     remain silent and have no adverse inferences drawn from her

     silence; and that the Defendant, with the advice of

     counsel, has weighed the relative benefits of a trial by

     jury or by the Court versus a plea of guilty pursuant to

     this Agreement, and has entered this Agreement as a matter

     of the Defendant's free and voluntary choice, and not as a

     result of pressure or intimidation by any person.

9.   The parties hereby agree that this Plea Agreement contains

     the entire agreement of the parties; that this Agreement

     supersedes all prior promises, representations and

     statements of the parties; that this Agreement shall not be

     binding on any party until the Defendant tenders a plea of

     guilty to the court having jurisdiction over this matter;

     that this Agreement may be modified only in writing signed

     by all parties; and that any and all other promises,

     representations and statements, whether made prio.r to,

     contemporaneous with or after this Agreement, are null and

     void.

                                8
 ~ff / ,W/1
Date

 f!!t;t· }b,U! I?
D TE      /         P~.POL~                  ......
                    ATTORNEY FOR THE DEFENDANT


                    SHERRI A. LYDON
                    UNITED STATES ATTORNEY

April 17, 2019      /s Rhett DeHart
Date                RHETT DEHART (#7777)
                    ASSISTANT UNITED STATES ATTORNEY




                           9
                U.S. DEPARTMENT OF JUSTICE
              Statement of Special Assessment Amount

This statement reflects your special assessment only. There may be
other penalties imposed at sentencing. This Special Assessment is
due and payable at the time of the execution of the plea agreement.




                              JALISA THOMPSON
                                100.00
                                                           (date plea agreement signed)



MAKE CHECK OR MONEY ORDER PAYABLE TO:
CLERK, U.S. DISTRICT COURT

PAYMENT SHOULD BE SENT TO:
Clerk, U.S. District Court
Hollings Judicial Center
85 Broad Street
Charleston, SC 29401

OR HAND DELIVERED TO:
Clerk's Office
Hollings Judicial Center
85 Broad Street
Charleston, SC 29401 (Mon. - Fri. 8:30 a.m.- 4:30 p.m.)
INCLUDE DEFENDANT'S NAME ON CHECK OR MONEY ORDER (.Do Not send cash)

ENCLOSE THIS COUPON TO INSURE PROPER and PROMPT APPLICATION OF PAYMENT




                                          10
